Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 1 of 10 PageID #: 303




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )       No. 1:14-cr-00190-SEB-MJD
                                                      )
FRANK LITTLE, III,                                    ) -01
                                                      )
                             Defendant.               )

                          Order Granting Motion to Reduce Sentence

        Pending before the Court is Frank Little's Motion to Reduce Sentence, dkt [63], filed

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No.

 115-391, § 603, 132 Stat. 5194, 5239. Mr. Little seeks immediate release and the reduction of his

 sentence to time served due to the May 2020 death of his minor children's mother. For the reasons

 explained below, Mr. Little's motion is GRANTED.

                                               I.
                                           BACKGROUND

        On December 10, 2018, Defendant Frank Little was sentenced to 168 months, followed by

 five years of supervised release, following his conviction for Possession with Intent to Distribute

 More than 500 Grams of Methamphetamine (Mixture), in violation of 21 U.S.C. § 841(a)(1).

 Dkt. 48.

        Mr. Little is now incarcerated at the Federal Correctional Institution in Terre Haute, Indiana

 (FCI-Terre Haute). His current release date is projected to be September 11, 2027, via Good

 Conduct Time. Dkt. 63-1. Mr. Little had one conduct write-up over four years ago, dkt. 63-4, but

 has been mostly productive at the BOP, engaging in drug education, mental health treatment,

 general education, and vocational programming, dkt. 63-3.

                                                  1
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 2 of 10 PageID #: 304




        On May 24, 2020, Mr. Little's wife Tiesha Little passed away in a car accident. Dkt. 63 at

 2; dkt. 63-5 at ¶ 4. Mr. Little and Tiesha had four children together who are currently six, eleven,

 thirteen, and sixteen years old. Dkt. 63 at 2 n. 3. Prior to Mr. Little's incarceration, he raised and

 supported the children with Tiesha, who described him as an "awesome" father who was very

 giving and loved by his children. Dkt. 40 at 11. After Tiesha's death, Mr. Little's brother and sister-

 in-law Cherrie Little have been caring for the four children. Dkt. 63-5 at ¶ 7. Losing their mother

 has been "unbearable" for the children, and their pain is compounded by Mr. Little's incarceration.

 Id. at ¶ 9. "Most of their time is spent crying for their parents." Id. Although Cherie loves the

 children, the cost of caring for them has created a financial burden for her family. Id. at ¶ 8. There

 are no other family members who are available to care for the children. Dkt. 67-1 at ¶¶ 8–10.

        Mr. Little submitted an administrative request for compassionate release under the First

 Step Act to the warden of FCI-Terre Haute on May 27, 2020. Dkt. 63-2. The warden did not

 respond, and more than thirty days have passed.

        On May 28, 2020, Mr. Little sought the appointment of counsel to assist him with the

 instant motion, dkt. 60, which was granted on June 10, 2020, dkt. 62. On July 18, 2020, Mr. Little

 by counsel filed a motion for sentence reduction with this Court. Dkt. 63. The United States

 responded on July 27, 2020, dkt. 66, and Mr. Little filed a reply on August 3, 2020, dkt. 67.

                                                 II.
                                             DISCUSSION

        Mr. Little argues that the Court should order his immediate release because the death of his

 minor children's mother is an extraordinary and compelling reason for release. In addition, he

 argues that he is not a danger to the community and that the sentencing factors in 18 U.S.C. §

 3553(a) favor his release. The Government argues that there is insufficient evidence that there are




                                                   2
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 3 of 10 PageID #: 305




 no other available caretakers, and it further argues that Mr. Little is dangerous and any reduction

 of Mr. Little's sentence would be inconsistent with the § 3553(a) factors. Dkt. 66.

        18 U.S.C. § 3582(c) provides in relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . and
        that such a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

        The Government concedes that Mr. Little has exhausted his administrative remedies. Dkt.

 66. Accordingly, the Court proceeds to the merits of the motion.

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). In response to this directive, the Sentencing

 Commission promulgated a policy statement regarding compassionate release under § 3581(c),

 contained in United States Sentencing Guidelines ("US.S.G.") § 1B1.13 and the accompanying

 Application Notes. While that particular policy statement has not yet been updated to reflect that

 defendants (and not just the BOP) may move for compassionate release, 1 courts have universally



 1
   Until December 21, 2018, only the BOP could bring a motion for sentence reduction under
 § 3582(c)(1)(A). The First Step Act of 2018, which became effective on December 21, 2018, amended
 § 3582(c)(1)(A) to allow defendants to bring such motions directly, after exhausting administrative
 remedies. See 1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018) (First Step Act § 603(b)).


                                                  3
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 4 of 10 PageID #: 306




 turned to U.S.S.G. § 1B1.13 to provide guidance on the "extraordinary and compelling reasons"

 that may warrant a sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1

 (W.D. Va. 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019); United

 States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe,

 moreover, that the identity of the movant (either the defendant or the BOP) should have any impact

 on the factors the Court should consider.

        As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

 compassionate release analysis requires several findings. First, the Court must address whether

 "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

 otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court

 must determine whether Mr. Little is "a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

 consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

        A. Extraordinary and Compelling Reasons

        Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

 that qualify as "extraordinary and compelling." Relevant here is the third reason: "(C) Family

 Circumstances—(i) The death or incapacitation of the caregiver of the defendant's minor child or

 minor children."

        The Court concludes that Mr. Little has established "extraordinary and compelling reasons"

 for his release under subsection (C). The mother of Mr. Little's minor children died, and there are

 no other relatives available to care for them. 2




 2
  The Government argued that Mr. Little did not produce enough evidence that Mr. Little was the
 only available family caregiver for the children, and Mr. Little in response filed another affidavit
                                                    4
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 5 of 10 PageID #: 307




        B. Danger to Any Other Person or to the Community

        The Guidelines provide that compassionate release is appropriate only where the

 "defendant is not a danger to the safety of any other person or to the community, as provided in 18

 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Section 3142(g) is the provision outlining the factors

 the Court must consider in determining whether a defendant should be detained pending trial. In

 turn, § 3142(g) provides:

        (g) Factors to be considered.—The judicial officer shall, in determining whether
        there are conditions of release that will reasonably assure the appearance of the
        person as required and the safety of any other person and the community, take into
        account the available information concerning--
                (1) the nature and circumstances of the offense charged, including whether
                the offense is a crime of violence, a violation of section 1591, a Federal
                crime of terrorism, or involves a minor victim or a controlled substance,
                firearm, explosive, or destructive device;
                (2) the weight of the evidence against the person;
                (3) the history and characteristics of the person, including--
                        (A) the person's character, physical and mental condition, family
                        ties, employment, financial resources, length of residence in the
                        community, community ties, past conduct, history relating to drug
                        or alcohol abuse, criminal history, and record concerning
                        appearance at court proceedings; and
                        (B) whether, at the time of the current offense or arrest, the person
                        was on probation, on parole, or on other release pending trial,
                        sentencing, appeal, or completion of sentence for an offense under
                        Federal, State, or local law; and
                (4) the nature and seriousness of the danger to any person or the community
                that would be posed by the person's release.

 18 U.S.C. § 3142(g).

        Mr. Little's conviction was based on the following conduct. Around June 13, 2014, a Drug

 Enforcement    Administration    agent    began       investigating   Mr.   Little's   participation in

 methamphetamine trafficking. Dkt. 40 at 3. The agent learned that another suspect would be



 from Cherie Little describing the unavailability and unsuitability of other caregivers. The Court is
 satisfied with this evidence and finds an evidentiary hearing unnecessary.

                                                   5
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 6 of 10 PageID #: 308




 acquiring meth from Mr. Little. Id. Agents began to surveil Mr. Little's residence, and when the

 other suspect left Mr. Little's house, the agents conducted a traffic stop that resulted in the seizure

 of $10,000, a loaded gun, and over 500 grams of methamphetamine mixture. Id. The agents then

 conducted a search of Mr. Little's residence. Id. at 4. A K-9 unit was used, and when the dog alerted

 on Mr. Little's vehicle, officers opened the trunk and found 1.2 kilograms of methamphetamine,

 400 grams of cocaine, 112 grams of marijuana, and $10,000. Id. at 4. In a later search of his house,

 agents located a sawed-off shotgun from a bedroom closet. Id.

        Mr. Little's criminal history included four felony controlled substance offenses. Dkt. 40 at

 7–9. Because he had at least two prior felony convictions for a controlled substance offense, he

 was a career offender under U.S.S.G. § 4B1.1. Id. at 5.

        The Court is concerned about Mr. Little's lengthy criminal history and history of drug

 addiction. The Court finds, however, that Mr. Little's release from incarceration to a five-year term

 of supervised release with the first year on home detention with GPS monitoring and additional

 conditions would not threaten the safety of his family or the general public. Mr. Little has engaged

 in various educational vocational, and rehabilitative courses while in the BOP. He has had only

 one conduct write-up, for a non-violent offense, which occurred over four years ago. Mr. Little's

 former employer has offered to rehire him as a journeyman laborer. Dkt. 63-6.

        Mr. Little has previously demonstrated that he was able to comply with rules of probation.

 The Government moved for Mr. Little's pretrial detention, but Mr. Little was released on GPS

 location monitoring. Dkts. 8, 9. Mr. Little remained in compliance with his conditions of pretrial

 release until sentencing and self-surrendered to the BOP. Dkt. 40 at ¶ 2; dkt. 48 at 2.

        With respect to the additional conditions the Court finds necessary, the Court observes two

 major challenges that Mr. Little faces upon his release. First, he has a history of drug abuse.



                                                   6
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 7 of 10 PageID #: 309




 Second, his wife has died, and he is now the sole caretaker of four children in a time when the

 world is dealing with the stresses wrought by the COVID-19 pandemic. Accordingly, in addition

 to the substance abuse program and drug testing previously imposed in the Court's judgment, see

 dkt. 48 at 4, ¶ 11, the Court further orders that Mr. Little participate in family counseling at the

 direction of his probation officer so that he can gain the necessary skills to be a single parent in

 challenging times.

        Pursuant to § 3142(g), the Court finds that Mr. Little does not pose a danger to any other

 person or the community if his sentence is reduced to time served and his term of supervised

 release includes that the first year of supervised release to be under conditions of home detention

 with GPS monitoring.

        C. Section 3553(a) Factors

        In evaluating a motion for compassionate release, the next consideration is whether the

 § 3553(a) factors outweigh the "extraordinary and compelling reasons" warranting compassionate

 release, and whether compassionate release would undermine the goals of the original sentence.

 United States v. Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020).

 In this case, they do not.

        Section 3553(a) provides:

        (a) Factors to be considered in imposing a sentence.—The court shall impose a
        sentence sufficient, but not greater than necessary, to comply with the purposes set
        forth in paragraph (2) of this subsection. The court, in determining the particular
        sentence to be imposed, shall consider—
                (1) the nature and circumstances of the offense and the history and
                characteristics of the defendant;
                (2) the need for the sentence imposed—
                        (A) to reflect the seriousness of the offense, to promote respect for
                        the law, and to provide just punishment for the offense;
                        (B) to afford adequate deterrence to criminal conduct;
                        (C) to protect the public from further crimes of the defendant; and



                                                  7
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 8 of 10 PageID #: 310




                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;
                  (3) the kinds of sentences available;
                  (4) the kinds of sentence[s] and the sentencing range established for--
                          (A) the applicable category of offense committed by the applicable
                          category of defendant as set forth in the guidelines [issued by the
                          Sentencing Commission . . . ;]
                  (5) any pertinent policy statement guidelines [issued by the Sentencing
                  Commission . . . ;]
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a).

        The nature of Mr. Little's offense was undoubtedly serious. Mr. Little was sentenced to a

 term of 168 months and has served less than half of his sentence. The Court believes the 168-

 month sentence was appropriate when imposed. However, circumstances changed with Tiesha's

 tragic death. Mr. Little lost his wife while incarcerated and was unable to attend her funeral. His

 children are grieving, both for their deceased mother and for their incarcerated father. As their sole

 provider, Mr. Little has both the legal duty and moral imperative to care for them rather than

 engage in criminal activity. Therefore, further incarceration is not needed to deter Mr. Little from

 further offenses; nor, for the reasons described above, is it necessary to protect the public from

 future crimes.

        In addition to the five years he has already served, Mr. Little will serve an additional 12

 months under conditions of home detention with GPS monitoring. The sentence that has already

 been served plus the 5-year term of supervised release is adequate deterrence to future criminal

 conduct.

        In addition, if released, Mr. Little will have more access to services that will enable him to

 be a good father and productive citizen. Although Mr. Little participated in programming at FCI-



                                                   8
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 9 of 10 PageID #: 311




 Terre Haute, the COVID-19 pandemic has made further participation in programs within prison

 impracticable for the foreseeable future. As the Court described above, Mr. Little will be required

 to participate in drug and family counseling upon his release.

        For the foregoing reasons, the Court concludes that the applicable § 3553(a) factors support

 Mr. Little's request for compassionate release with additional conditions for his term of supervised

 release.

                                               III.
                                            CONCLUSION

        Pursuant to 18 U.S.C. § 3582(c), the Court finds that extraordinary and compelling reasons

 warrant a reduction of Mr. Little's sentence, that Mr. Little does not pose a danger to any other

 person or the community under the conditions of release, that the § 3553(a) factors support a

 reduction, and that the reduction is consistent with the Sentencing Commission's policy statements.

 Therefore, the Court GRANTS Mr. Little's Motion for Compassionate Release, ORDERS that

 Mr. Little's sentence of imprisonment be reduced to time served as of August 12, 2020, and

 further ORDERS the BOP to release Mr. Little by 5:00 p.m. on Wednesday, August 12, 2020.

        The term of supervised release remains 5 years. The terms of supervised release imposed

 in the Judgment of September 16, 2015, remain the same with the addition of the following

 conditions:

        The first year of Mr. Little's supervised release will be served under conditions of home

 detention with GPS monitoring with permission to leave his residence with his probation

 officer's approval;

        Mr. Little is required to participate in family counseling during the first year of his release;




                                                   9
Case 1:14-cr-00190-SEB-MJD Document 68 Filed 08/10/20 Page 10 of 10 PageID #: 312




         Mr. Little is further ORDERED to comply with any period of quarantine due to the

  COVID-19 epidemic directed by medical staff and/or any state or local health authority.

         IT IS SO ORDERED.


            8/10/2020
  Date: __________________                           _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana



  DISTRIBUTION:

  All Electronically Registered Counsel




                                                10
